     Case 1:17-cv-00089-JRH-BKE Document 162 Filed 12/17/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


EUGENE GRIGGS; CAMERON MADDOX;             *
JAMES D. BLITCH, IV as Next                *
Friend for Eugene Griggs; and              *
MARTHA THOMPSON as Next Friend             *
for Cameron Maddox,                        *
                                           *


        Plaintiffs,                        *
                                           ★


                                           *                      CV 117-089
                                           *



VERNEAL EVANS, Former                      *
Correctional Officer; JANSON               *
CREAGER, Correctional                      *
Officer; and TREI BLUITT,                  *
Correctional Officer;                      *
                                           •k


        Defendants.                        *



                                       ORDER




        Before the Court is Plaintiff Eugene Griggs' and Defendant Verneal

Evans' stipulation of dismissal with prejudice.          (Doc. 161.)        Because all

parties who have appeared signed the stipulation, dismissal is appropriate

under Federal Rule of Civil Procedure 41(a) (1) (A)(ii).             IT IS THEREFORE

ORDERED that Plaintiff Eugene Griggs' claims are DISMISSED WITH PREJUDCIE.

IT   IS   FURTHER    ORDERED   that   Defendants'   motion   to   enforce    settlement

agreement (Doc. 138) is DENIED AS MOOT.         The Clerk is directed to terminate

Eugene Griggs, James D. Blitch, IV, and Verneal Evans as parties to the

case.     Each dismissed party shall bear its own costs and attorney's fees.


        ORDER ENTERED at Augusta, Georgia this                ly of December, 2020.



                                                J. RAwmL HALiiV'CHIEF JUDGE
                                                UNIT^ STATES DISTRICT COURT
                                                SUUfHERN DISTRICT OF GEORGIA
